           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

DANIEL BARKLEY, as Personal
Administrator of the Estate of Carla
Jean Baker, Deceased                                       PLAINTIFF

v.                      No. 3:18-cv-51-DPM

SPIRIT TRUCK LINES, INC.; and
DOVE EQUIPMENT, LLC                                    DEFENDANTS

                            JUDGMENT
     The case is dismissed with prejudice.



                                                      V'
                                       D .P. Marshall Jr.
                                       United States District Judge
